Case: 18-40571      Document: 00514957657         Page: 1    Date Filed: 05/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-40571                      United States Court of Appeals

                                  Summary Calendar
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 15, 2019

RUBIK ATAMIAN,                                                          Lyle W. Cayce
                                                                             Clerk
              Plaintiff - Appellant

v.

UNIVERSITY OF TEXAS - PAN AMERICAN; CYNTHIA BROWN;
HAVIDAN RODRIGUEZ; GUY BAILEY,

              Defendants - Appellees




                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 7:15-CV-365


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Rubik Atamian, formerly a tenured professor at University of Texas –
Pan American (UTPA), sued when, after the legislature abolished UTPA and
created a new university (“UTRGV”), he was not hired at UTRGV. The district
court entered a final judgment on March 5, 2018. Atamian timely filed a
motion for new trial which was denied on May 10, 2018. It is undisputed that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40571    Document: 00514957657     Page: 2   Date Filed: 05/15/2019



                                 No. 18-40571
the deadline for filing a notice of appeal was June 11, 2018 (June 9 was a
Saturday), but no notice of appeal was filed before June 13, 2018.
      Atamian filed a “Motion for Leave to File Notice of Appeal” on June 15,
2018, claiming “excusable neglect” under Federal Rule of Appellate Procedure
(FRAP) 4(a)(5). He asserted that, although notice of the new trial motion’s
denial was properly sent to the email provided to the district court and received
by his lawyer’s firm, when it was internally forwarded to the lawyer himself,
it landed in “junk mail,” and was therefore overlooked. The district court
denied that motion, declining to find excusable neglect, and Atamian timely
appealed that denial.    Thus, while we can review the issue of the district
court’s refusal to find “excusable neglect,” if we do not reverse that decision,
we lack jurisdiction over the merits. 28 U.S.C. § 2107.
      We have considered the parties’ briefing on this issue and the district
court’s order. We conclude that Atamian has failed to show reversible error in
the denial of Atamian’s FRAP 4(a)(5) motion. Accordingly, we AFFIRM that
order and DISMISS the remainder of the appeal for want of jurisdiction.




                                       2